DETAILED ACTION
This action is responsive to the Applicant’s response filed 01/12/2022.
As indicated in Applicant’s response, claims 1, 8, 15 have been amended.  Claims 1-20 are pending in the office action.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art taken separately or jointly does not suggest or teach the following features.	
A system or method comprising computer medium and one or more devices configured with instructions to: 
(i) receive information about a job performed on an existing software-defined data center (SDDC) from at least one of a plurality of different reporting SDDC’s, the information comprising: a description of the existing SDDC; a description of the job performed on the existing SDDC; and a plurality of time stamps, each time stamp indicative of an operation performed on the existing SDDC in order to complete the job; 
(ii) store the information about the job in a granular time-based data-set; 
receive a request for a time estimate for a yet-to-be-performed job from at least a second SDDC, the request including a description of the second SDDC; and use the stored information in conjunction with the description of the second SDDC to generate a time estimate for the yet-to-be-performed job, 
(iii) said time estimate based on an actual time required for an upgrade to a prior existing SDDC having characteristics matching those of said second SDDC
(as recited in claims 1, 8, 15)
Kureha et al, USPubN: 2015/0370587,  discloses configuration system to provide output related to management server for resources to be installed on a data center or the likes facilities with enlisting of resources to provision for data loss caused by failure or “down” components  as 
	Brech et al, USPubN: 2012/0180055, discloses extrapolating cost profile and altering use of VMs execution rate to upgrade the enery or operating cost of a data center; hence use of upgrade to the very DC components (VMs) to leverage over the cost of the DC to provide a improved time of execution of constituting components and alleviating energy cost to the DC according to Brech method cannot be same as estimation of resource for updating a target SDDC with a similarly described SDDC where a time estimate for such yet-to-be-performed update is generated as in (iii) from the stored information received in (i)
	Mehta et al, USPubN: 2019/0278663, discloses backup to support failure at a destination data center with resolution manager which uses information from machine learning as part of historical performance analytics which include estimate job time and failure history (estimated completion times ) of failed objects; hence manager use of historical data such as completion times learned from ML to support failure recovery has no concern for generating a time estimate for a yet-to-be-performed update on basis of stored information received in (i), the update task targeted for a second SDDC using existing SDDC having characteristics matching those of said second SDDC as in (iii)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
February 12, 2022